In this case the Chinle District Court entered an order for Summary Judgment and Dismissal of Plaintiff's Complaint with Prejudice on February 8, 1982. Such order summarily dismissed all of the named defendants, except Mr. Lee Desmond, finding that there is no genuine issue as to any material fact and that the defendants are entitled to judgment as a matter of law.
7 N.T.C. Sec. 801(b) requires the Chief Justice to decide whether there is probable cause to grant an appeal. This appeal is from a summary judgment in which the district court has dismissed all but one defendant thereby leaving plaintiff the opportunity to continue her case against Mr. Lee Desmond. Thus, there is no final judgment from which an appeal can be raised. Rule 2(a) of the Navajo Court Rules of Appellate Procedure.
Therefore, the Court of Appeals makes the following order:
1. Plaintiff's notice of taking appeal is hereby DISMISSED for lack of full adjudication by the Chinle District Court.
2. This cause is remanded to the Chinle District Court for a determination to the liability of the remaining named defendant.
3. This cause is further remanded for proceedings consistent with this opinion.